Citation Nr: 0101214	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-17 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hip 
disabilities, to include arthritis.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a leg length 
discrepancy.

4.  Entitlement to an increased disability evaluation for 
osteoarthritis of the right knee, currently evaluated as 10 
percent disabling.

5.  Entitlement to an increased evaluation for arthritis of 
the right ankle, currently evaluated as 20 percent disabling.

6.  Entitlement to an increased evaluation for osteoarthritis 
of the lumbar spine, currently evaluated as 20 percent 
disabling.



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1971.

This appeal arose from a December 1998 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied increased evaluations for 
the service-connected right knee, right ankle and lumbar 
spine disorders.  The RO also issued a decision in November 
1999 which denied entitlement to service connection for 
bilateral hip and left shoulder disorders and a leg length 
discrepancy, finding that the claims were not well grounded.

The issues of entitlement to service connection for bilateral 
hip and left shoulder disorders and a leg length discrepancy 
will be subject to the attached remand.


FINDINGS OF FACT

1.  The RO denied entitlement to increased disability 
evaluations for the service-connected right knee, right 
ankle, and low back disabilities in December 1998 and 
notified the veteran of the adverse decision on January 12, 
1999.

2.  In February 1999, the veteran filed a notice of 
disagreement with respect to the December 1998 denials and on 
March 19, 1999 the RO provided the veteran with a statement 
of the case addressing these issues.

3.  The veteran did not file a substantive appeal with the VA 
RO until January 24, 2000.



CONCLUSION OF LAW

As there is no timely substantive appeal, the Board lacks 
jurisdiction to review the veteran's claims for increased 
disability evaluations for osteoarthritis of the right knee, 
arthritis of the right ankle, and osteoarthritis of the 
lumbar spine.  38 U.S.C.A. § 7105(d)(3) (West 1991); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The formality of perfecting an appeal to the Board of 
Veterans' Appeals (Board) is part of a clear and unambiguous 
statutory and regulatory scheme which requires the filing of 
both a notice of disagreement (NOD) and a formal appeal.  Roy 
v. Brown, 
5 Vet. App. 554 (1993).  Appellate review of a RO decision is 
initiated by a NOD and completed by a substantive appeal 
after a statement of the case is furnished.  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. § 20.200.

After an appellant receives the statement of the case, the 
appellant must file a formal appeal within sixty days from 
the date the statement of the case is mailed, or within the 
remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b); 
see Rowell v. Principi, 4 Vet. App. 9, 17 (1993); Cuevas v. 
Principi, 3 Vet. App. 542, 546 (1992) (where claimant did not 
perfect appeal by timely filing of a substantive appeal, the 
RO rating decision became final).  By regulation, this formal 
appeal must consist of either "a properly completed VA Form 
1-9 . . . or correspondence containing the necessary 
information."  38 C.F.R. § 20.202.  A properly completed VA 
Form includes the signature of the claimant, his 
representative or his guardian.  See Fleshman v. West, 138 
F.3d 1429 (Fed. Cir. 1998 ), cert. denied 119 S. Ct. 371 
(1999).  The formal appeal permits the appellant to consider 
the reasons for an adverse RO determination, as explained in 
the SOC, and to formulate and present specific arguments 
relating to errors of fact or law made by the RO.  
38 U.S.C.A. § 7105(d)(3); Roy, 5 Vet. App. at 555.

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown.  
38 U.S.C.A. § 7105(d)(3).  A request for such an extension 
should be in writing and must be made prior to the expiration 
of the time limit for filing the substantive appeal.  
38 C.F.R. § 20.303 (2000).

In this case, the veteran filed a claim for increased 
evaluations for the service-connected right knee, right ankle 
and low back disabilities in September 1998.  The RO denied 
these claims by a rating action issued in December 1998.  The 
RO notified the veteran of these denials in a letter dated 
January 12, 1999.  In February 1999, the veteran submitted a 
notice of disagreement with these denials.  On March 19, 
1999, the RO furnished the veteran a statement of the case.  
He was also provided with a VA Form 9, with instructions as 
to the time period in which it had to be filed in order to 
perfect his appeals.

The veteran did not file a substantive appeal with the RO, 
following issuance of the March 1999 statement of the case, 
until January 24, 2000, when he resubmitted a copy of his 
February 1999 writing which had previously served as his 
notice of disagreement.  Prior to January 24, 2000, the 
veteran did not file any other correspondence expressing a 
desire to appeal the adverse decisions of the RO to the 
Board.  In this regard, the Board notes the veteran's April 
1999 submission entitled "Notice of Disagreement," which he 
also resubmitted on September 24, 1999.  However, this 
writing accompanied the submission of medical records and 
requested an examination, but did not present specific 
arguments relating to errors of fact or law made by the RO, 
and did not even refer to which issues the veteran was 
addressing.  See 38 C.F.R. § 20.202.  The veteran also did 
not file a request for an extension of time.  

Accordingly, the Board finds that the veteran's substantive 
appeal as to the issues of entitlement to increased 
disability evaluations for osteoarthritis of the right knee, 
arthritis of the right ankle, and osteoarthritis of the 
lumbar spine was untimely filed.  As there is no timely 
substantive appeal, the Board lacks jurisdiction to review 
the veteran's claims regarding these issues.  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. §§ 20.200, 20.202, 20.302. 


ORDER

A substantive appeal for increased evaluations for service-
connected osteoarthritis of the right knee, arthritis of the 
right ankle, and osteoarthritis of the lumbar spine was not 
timely filed; accordingly, the appeals as to these issues are 
dismissed.


REMAND

The veteran has also requested that service connection be 
awarded for bilateral hip and left shoulder disabilities, as 
well as a leg length discrepancy.  In November 1999, the RO 
issued a decision which denied these claims on the basis that 
they were not well grounded.  The Board finds that the 
veteran has perfected an appeal on the issues of entitlement 
to service connection for bilateral hip disabilities, to 
include arthritis, a left shoulder disability, and a leg 
length discrepancy.  

The Board notes that, in a letter to the veteran's 
congressman dated October 26, 2000, the RO wrote that the 
veteran had not perfected an appeal of the issues of 
entitlement to service connection for arthritis of both hips, 
arthritis of the left shoulder, or leg length inequality.  
However, the Board finds that a May 17, 2000 written 
submission by the veteran, which was received on June 1, 
2000, within 60 days of the May 17, 2000 statement of the 
case, is sufficient to constitute a substantive appeal with 
regard to these service connection issues.  The letter 
specifically references the RO's letter dated November 15, 
1999; the November 15, 1999 RO letter specifically advised 
the veteran of denial of service connection for arthritis of 
the hips and left shoulder and leg length inequality.  
Although the veteran styled the June 1, 2000 writing as a 
"notice of disagreement," as the writing immediately 
followed the statement of the case and clearly expressed 
disagreement with denial of service connection, the Board 
finds the writing sufficient to constitute a timely 
substantive appeal of the issues of entitlement to bilateral 
hip disabilities, to include arthritis, a left shoulder 
disability, and a leg length discrepancy.  See 38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2000). 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  Upon Remand, the VA 
RO will have the opportunity to consider whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000. 

In addition, the veteran has submitted evidence from a VA 
internist that suggested that there might a relationship 
between his service-connected right knee disorder and the 
development or exacerbation of left hip arthritis.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) ( "when aggravation of 
a veteran's non-service-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.").  However, 
there is no opinion from a VA orthopedist as to whether there 
is any such relationship; such an opinion would be helpful 
prior to a final determination of the veteran's claim.

Accordingly, this case is REMANDED for the following:

1.  The RO should afford the veteran a 
complete VA orthopedic examination by a 
qualified physician.  The examiner is 
requested to render opinions as to 
whether it is at least as likely as not 
that any service-connected disability 
(right knee, right ankle, low back 
strain) has caused or aggravated a left 
or right hip disorder, including 
arthritis, a left shoulder disorder, 
including arthritis, or leg length 
inequality.  All indicated special 
studies deemed necessary must be 
accomplished.  The claims folder must be 
made available to the examiner to review 
in conjunction with the examination, and 
the examiner is requested to indicate in 
the examination report that the claims 
file has been reviewed.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

3.  The RO must then readjudicate the 
veteran's claims for service connection 
for bilateral hip and left shoulder 
disabilities and a leg length discrepancy.  
In regard to the claim for service 
connection for a left hip disorder, the RO 
must consider entitlement to compensation 
for secondary service connection in light 
of the holding of Allen, supra.

4.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case.  The supplemental statement 
of the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals


 



